Title: From George Washington to William Booker, 15 April 1798
From: Washington, George
To: Booker, William



Sir
Mount Vernon 15th April 1798.

I am sorry to inform you that, the Machine you erected for me at the Union farm has by no means answered your expectation, or mine.
You will recollect, that in its first performance, under your own direction, the execution in the course of the day fell short of 50 bushls—it has been growing worse, until I was obliged to disuse it, not being able to get out 25 bushls in the day; and before 500 bushls were got out, it had expended two bands which cost between eight & £10.
I do not give you these details by way of complaint: other motives have induced them. 1st, a late Advertisement of yours, by which it appears that new, & important discoveries, or improvements have been made; 2d, a wish to erect another, but discouraged by the operation of the last; and 3d (which more immediately affects yourself) from the unfavorable impression the failure has made upon those who, in these parts, were desirous of adopting them for the purpose of getting out their grain & had come to see mine work—I should be glad to hear from you on this subject as soon as convenient—and am Sir Your Obedt Servant

Go: Washington

